Exhibit 10.1
EXPRESSJET HOLDINGS, INC.
2009 TREASURY STOCK PURCHASE PLAN
     1. Establishment of The Plan. ExpressJet Holdings, Inc. (the “Company”)
hereby establishes this 2009 Treasury Stock Purchase Plan (the “Plan”) upon the
terms and conditions hereinafter stated as of the Effective Date.
     2. Purpose. The purpose of this Plan is to contribute to the growth and
profitability of the Company by providing eligible members of the Company’s
Board of Directors with an opportunity to purchase shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), as an incentive to
work toward the success of the Company.
     3. Construction.
          (a) Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
     (i) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     (ii) “Agent” means Merrill Lynch, a registered broker dealer, appointed by
the Board of the Company.
     (iii) “Annual Incentive Fee” means, with respect to a particular Service
Year, the annual incentive fee owed to a Participant for serving as a member of
the Board and any of its committees for such Service Year.
     (iv) “Board” means the Board of Directors of the Company.
     (v) “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations relating thereto. References to any provision of the Code
or regulation (including proposed regulation) thereunder shall include any
successor provisions or regulations.
     (vi) “Committee” means the Nominating and Corporate Governance Committee of
the Board.
     (vii) “Effective Date” means the date upon which the Board’s approval of
the Plan becomes effective.

 



--------------------------------------------------------------------------------



 



     (viii) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules of the Securities and Exchange Commission relating
thereto. References to any provision of the Exchange Act or rule thereunder
shall include any successor provisions or rules.
     (ix) “Eligible Director” has the meaning set forth in Section 6(a).
     (x) “Participant” means an Eligible Director who participates in the Plan.
     (xi) “Participant’s Account” means the account maintained for the
Participant by the Agent pursuant to this Plan.
     (xii) “Person” means an individual or a corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
     (xiii) “Service Year” means the period commencing immediately upon final
adjournment of the annual stockholders’ meeting and extending through the next
annual stockholders’ meeting.
          (b) Construction. In this Plan, unless a clear contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Plan as a whole and not to any particular section
or other subdivision, (ii) reference to any section means such section hereof,
(iii) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term and (iv) words in the masculine gender shall include the feminine gender,
the plural shall include the singular and the singular shall include the plural.
          (c) Headings. Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
     4. Stock Subject to Plan.
          (a) Source of Shares. The Common Stock purchasable under the Plan
shall be limited to treasury shares or shares purchased by the Company on the
open market or from private sources for use under the Plan. The maximum number
of shares of Common Stock that may be issued over the term of the Plan shall not
exceed one million shares.
          (b) Adjustment for Capital Changes. The aggregate number of shares
that may be issued over the term of the Plan shall be adjusted for any increase
or decrease in the total number of outstanding shares of Common Stock issued
subsequent to the Effective Date of this Plan that result from a split,
subdivision or consolidation of shares or any other capital adjustment, the
payment of a stock dividend or other increase or decrease in such shares
effected without receipt or payment of consideration by the Company.

-2-



--------------------------------------------------------------------------------



 



     5. Operation of Plan.
          (a) Operation. This Plan is intended to meet the requirements of
Rule 16b-3(d)(1) (or its successor) adopted under the Exchange Act. To the
extent, if any, that any questions of interpretation arise, the Board shall
resolve such questions.
          (b) Participant Accounts; Shares Purchased. The Agent will act as a
custodian for any cash held by it for the benefit of a Participant and for all
shares of the Common Stock purchased pursuant to this Plan. Shares of Common
Stock purchased under the Plan will be deposited into such accounts in the
manner provided in Section 7(a). The relationship between each Participant and
the Agent shall be the relationship of client and broker.
          (c) Information and Voting Rights. Each Participant shall have all
rights of a stockholder of the Company appurtenant to the shares of Common Stock
held in his or her account.
          (d) Limitation on Liability. The Company, its subsidiaries and their
respective directors, officers, employees and agents, including the Agent (the
“Corporate Group”), are in no way obligated, liable or responsible to a
Participant for any claims, loss or damage sustained as a result of any
transaction under the Plan. The Participant, by virtue of his or her
participation, shall waive and release the Corporate Group for any liability
related thereto. If a member of the Corporate Group is a party or is threatened
to be made a party to any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, by reason of anything done or not done by him in such capacity
under or with respect to the Plan, the Company shall indemnify him to the extent
permitted by the Company’s Articles of Incorporation, Bylaws and the General
Corporation Law of the State of Delaware. The Corporate Group does not guarantee
the Participant’s Account in any manner against investment loss or depreciation
in asset value. The Corporate Group does not recommend participation in the Plan
to any Eligible Director, and participation in the Plan shall be completely
voluntary on the part of any Eligible Director.
          (e) Expenses Paid by Company. The Company will not pay more than the
reasonable fees and charges relating to Common Stock purchases under the Plan,
as agreed upon between the Company and the Agent, for brokerage commissions and
bookkeeping and custodial expenses.
          (f) Compliance with Law and Regulations. All shares of Common Stock
purchased under this Plan shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. No shares of Common Stock shall be
transferred to or from a Participant’s account absent compliance with applicable
law and regulations.
          (g) Restrictions on Transfer. The shares of the Common Stock purchased
pursuant to this Plan, which will be held by the Agent for six months and during
which time may not be sold, transferred, assigned or hypothecated, shall have a
legend noting such restriction, and a stop order will be noted in the Company’s
stock transfer ledger. All such sales shall

-3-



--------------------------------------------------------------------------------



 



comply with applicable federal and state law and regulation and the Company’s
Statement of Policy Regarding Compliance with Federal Securities Laws, as the
same may be amended from time to time.
          (h) Withholding. The Company shall be entitled to withhold from any
compensation or other payments then or thereafter due to the Participants such
amounts as may be necessary to satisfy any withholding requirements of federal
or state law or regulation and, further, to collect from the Participant any
additional amounts that may be required for such purpose. Notwithstanding the
Purchase Election authorized in Section 6(c), the Company may adjust the
Purchase Election to reflect any cash amount so withheld.
     6. Eligibility; Participation.
          (a) Eligibility. Only members of the Board who are not employees of
the Company or a subsidiary of the Company (each, an “Eligible Director”) are
eligible to participate in the Plan. For purposes of this Section 6(a), a person
shall not be considered an employee solely by reason of serving as Chairman or
Vice Chairman of the Board.
          (b) Participation. An Eligible Director may begin participating in the
Plan (i) within the first thirty (30) days after the Effective Date,
(ii) thereafter, within the first thirty (30) days after such person first
becomes an Eligible Director or (iii) at any time thereafter prior to the
commencement of a particular Service Year; provided, however, that no Eligible
Director may participate in the Plan prior to his or her delivery to the
Secretary of the Company of completed Agent Account Application and Client
Agreement forms. By such delivery, the Eligible Director agrees to participate
in the Plan with respect to the Purchase Election. A Participant may cease
participation in the Plan by written notice delivered to the Secretary of the
Company.
          (c) Authorized Purchase Amount. Each Participant in the Plan shall
annually authorize in writing that a percentage of his or her Annual Incentive
Fees (the “Purchase Election”) is to be used to purchase Common Stock pursuant
to the terms of the Plan.
     7. Participant’s Account.
          (a) Participant’s Purchase of Common Stock. Promptly following each
Board meeting that immediately follows the annual stockholders’ meeting (the
“First Meeting”), each Participant shall direct the Agent in writing to deliver
funds from Participant’s Account with the Agent to the Company’s designated bank
account (as set forth on the face of the Client Agreement) in payment of his or
her Purchase Election. Promptly thereafter, Participant’s Account shall be
credited with the number of shares of Common Stock equal to such Participant’s
Purchase Election multiplied by the Annual Incentive Fees for the then-current
Service Year (the “Purchase Amount”) divided by the Appropriate Share Price (as
defined below), as quoted in The Wall Street Journal (or in such other reliable
publication as the Board or its Agent, in its discretion, may determine to rely
upon). For purposes of this Agreement, the “Appropriate Share Price” means,
(i) for the first Service Year following the Effective Date, the closing price
of the Common Stock on the Effective Date, (ii) for each Service Year
thereafter, the closing price of the Common Stock on the date of the First
Meeting; or (iii) if the First

-4-



--------------------------------------------------------------------------------



 



Meeting is on a day that is not a day on which securities are traded on The New
York Stock Exchange, then the closing price of the Common Stock on the next
trading day. The number of shares purchased by the Participant and credited to
the Participant’s Account shall be rounded down to the nearest whole number. The
value of any fractional share not credited to the Participant’s account shall be
promptly paid to the Participant in cash.
          (b) Insufficient Common Stock. Notwithstanding anything in the Plan to
the contrary, in the event that, on any particular date, the number of shares of
Common Stock available for purchase hereunder is insufficient to accommodate all
Purchase Elections, then such shares of Common Stock shall be allocated on a pro
rata basis among Participants based on the number of shares of Common Stock then
available under the Plan.
          (c) Commissions. No commissions will be charged to the Participant for
the purchase of the shares of Common Stock pursuant to the Plan.
          (d) Other Adjustments. The aggregate number of shares of Common Stock
held in a Participant’s Account shall be adjusted for any increase or decrease
in the total number of outstanding shares of Common Stock issued subsequent to
the Effective Date resulting from a split, subdivision or consolidation of
shares or any other capital adjustment, the payment of a stock dividend or other
increase or decrease in such shares effected without receipt or payment of
consideration by the Company.
          (e) Interest. No interest will be paid on the funds in the
Participant’s account.
     8. Sale of Stock; Stock Certificate.
          (a) Sale of Common Stock. A Participant may direct the Agent to sell
any part or all of the shares of Common Stock in such Participant’s Account,
subject to the restrictions set forth in applicable law and regulation and as
set forth in Section 5(g). A Participant’s request to sell shares of Common
Stock of the Company in his or her account will be made by completing the
appropriate authorization form and returning such form to the Agent.
          (b) Commissions. The Agent may charge a Participant a commission on
all sales of shares of the Common Stock at the applicable rate per the Account
Agreement. Other normal charges of the Agent also are payable by the Participant
and will be deducted from the proceeds of the sale.
          (c) Request for Certificates. A Participant may, at his or her sole
cost and expense, request the Agent to issue share certificates for one hundred
(100) or more shares of Common Stock directly to such Participant. All share
certificates issued to a Participant will contain the legend described in
Section 5(g).
     9. Amendment; Termination.
          (a) Termination of Plan by Company. The Board may, at any time, with
prospective or retroactive effect, amend in any manner, suspend or terminate the
Plan.

-5-



--------------------------------------------------------------------------------



 



          (b) Termination of Participant’s Account. Upon termination of the Plan
pursuant to Section 9(a) or a Participant’s termination of participation in the
Plan pursuant to Section 6(b), a Participant may direct the Agent to deliver
(i) the net proceeds of the sale of the shares of Common Stock in the
Participant’s Account, subject to the restriction set forth in Section 5(g),
(ii) a share certificate in the Participant’s name or such other name (if
permitted hereby) as directed for the number of full shares of Common Stock in
the Participant’s Account and a check for any funds remaining in the
Participant’s Account or (iii) if no shares have been purchased, a check for the
Participant’s contribution. No interest shall be payable on the cash, if any, or
shares held in such account.
          (c) Certificates. All share certificates issued to a Participant
pursuant to this Section 9 shall contain the legend described in Section 5(g).
     10. Effective Date of the Plan; Term.
          (a) Effective Date. This Plan shall become effective on the Effective
Date.
          (b) Term. This Plan shall remain in effect until such time as (i) the
maximum number of shares of Common Stock specified in Section 4(a) available
under the Plan shall have been purchased or (ii) the Plan is terminated by the
Company.
     11. Miscellaneous.
          (a) Governing Law. To the extent not governed by federal laws of the
United States of America, this Plan shall be construed in accordance with the
laws of the State of Delaware without regard to its conflict of laws principles.
          (b) No Right to Engagement. The Participant’s participation in this
Plan shall not be construed as giving a Participant the right to remain on the
Board.
          (c) Severability. If any provision of the Plan is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person, or would disqualify the Plan under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, such
provision shall be stricken as to such jurisdiction, Person, and the remainder
of the Plan shall remain in full force and effect.
          (d) Other Laws. The Committee may refuse to issue or transfer any
shares of Common Stock or other consideration if, in its sole discretion, it
determines that the issuance or transfer of such shares or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Common Stock is then traded, or
entitle the Company or an Affiliate to recover the same under Section 16(b) of
the Exchange Act, and any payment tendered to the Company by a Participant,
other holder or beneficiary in connection with the Plan shall be promptly
refunded to the relevant Participant, holder or beneficiary.

-6-



--------------------------------------------------------------------------------



 



          (e) No Trust or Fund Created. The Plan shall not create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person.
          (f) No Fractional Shares. No fractional shares of Common Stock shall
be issued or delivered pursuant to the Plan, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional shares or whether such fractional shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.
          (g) Facility Payment. Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his or her financial affairs, may be paid to the legal
representative of such person, or may be applied for the benefit of such person
in any manner that the Committee may select, and the Company and its Affiliates
shall be relieved of any further liability for payment of such amounts.
          (h) No Guarantee of Tax Consequences. None of the Board, the Company,
nor the Committee makes any commitment or guarantee that any federal, state or
local tax treatment will apply or be available to any person participating or
eligible to participate hereunder.

-7-